                            **NOT FOR PRINTED PUBLICATION**

                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

RONNY LEE WILLIAMS                               §

VS.                                              §                  CIVIL ACTION NO. 9:20cv39

DIRECTOR, TDCJ-CID                               §

                  ORDER OVERRULING OBJECTIONS AND ACCEPTING
              THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Ronny Lee Williams, proceeding pro se, filed the above-styled petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2254. The court referred this matter to the Honorable

Keith F. Giblin, United States Magistrate Judge, for consideration pursuant to 28 U.S.C. § 636 and

applicable orders of this court.

       Petitioner is challenging convictions for aggravated robbery, assault on a public servant and

burglary of a habitation. The Magistrate Judge has submitted a Report and Recommendation of

United States Magistrate Judge recommending the petition be dismissed without prejudice as

successive.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Petitioner filed objections to the Report
and Recommendation.

       The court has conducted a de novo review of the objections. After careful consideration, the

court is of the opinion the objections are without merit. In his objections, petitioner acknowledges

he previously filed a petition for writ of habeas corpus challenging the same convictions. However,

he contends new retroactive constitutional law has come into effect. Title 28 U.S.C. § 2244(b)(3)

provides that a district court may entertain a successive habeas petition only when the appropriate

court of appeals has authorized the petition. As petitioner does not state the United States Court of

Appeals for the Fifth Circuit has authorized him to proceed with a successive petition, this court

lacks jurisdiction over the petition regardless of the basis upon which petitioner seeks relief. Nor
                             **NOT FOR PRINTED PUBLICATION**

should the petition be stayed while petitioner seeks authorization from the Fifth Circuit. Petitioner

will be free to refile his petition if authorization is granted.

                                                ORDER

        Accordingly, petitioner’s objections are OVERRULED.                 The findings of fact and

conclusions of law of the Magistrate Judge are correct and the report of the Magistrate Judge is

ACCEPTED as the opinion of the court. An appropriate final judgment shall be entered.

        Further, the court is of the opinion petitioner is not entitled to a certificate of appealability.

An appeal from a judgment denying federal habeas relief may not proceed unless a judge issues a

certificate of appealability. See U.S.C. § 2253. The standard that must be met in order to receive

a certificate of appealability requires the petitioner to make a substantial showing of the denial of

a federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v.

Dretke, 362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, petitioner is not requited

to demonstrate that he would prevail on the merits. Rather, he need only demonstrate that the issues

are subject to debate among jurists of reason, that a court could resolve the issues in a different

manner, or that the questions presented are worthy of encouragement to proceed further. See Slack,

529 U.S. at 483-84. Any doubt regarding whether to grant a certificate of appealability should be

resolved in favor of petitioner, and the severity of the penalty imposed may be considered in making

this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

        Petitioner has not shown that the question of whether this petition is successive is subject to

debate among jurists of reason. The factual and legal questions raised have been consistently

resolved adversely to his position and the questions presented are not worthy of encouragement to

proceed further. As a result, a certificate of appealability shall not issue in this matter.


       So Ordered and Signed
       May 31, 2021
